Case 2:15-cv-01376-MWF-SHK Document 160 Filed 11/19/20 Page 1 of 2 Page ID #:2686




    1
    2
    3
    4
    5
    6
    7
    8                          UNITED STATES DISTRICT COURT
    9                         CENTRAL DISTRICT OF CALIFORNIA
   10
   11
   12       DARLA RAY JONES,                              Case No. 2:15-cv-01376-MWF (SHK)

   13                                       Petitioner,
                                                          ORDER ACCEPTING FINDINGS
   14                          v.                         AND RECOMMENDATION OF
                                                          UNITED STATES MAGISTRATE
   15       RICHARD MONTES, 1 Warden,                     JUDGE
   16                                    Respondent.
   17
   18           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Notice of Motion
   19   and Motion for Bail Pending Appeal (“Bail Motion”), the relevant records on file,
   20   the Report and Recommendation of the United States Magistrate Judge, and the
   21   Objections filed by Petitioner. The Court has engaged in de novo review of those
   22   portions of the R&R to which Petitioner has objected and the Court accepts the
   23   findings and recommendation of the Magistrate Judge.
   24   ///
   25   ///
   26
        1The Court notes that the Warden for the California Department of Corrections and
   27   Rehabilitation, California Institution for Women (“CIW”) where Petitioner is incarcerated is
        now Richard Montes. See CIW at https://www.cdcr.ca.gov/facility-locator/ciw/ (last accessed
   28
        on Nov. 17, 2020).
Case 2:15-cv-01376-MWF-SHK Document 160 Filed 11/19/20 Page 2 of 2 Page ID #:2687




    1        IT IS THEREFORE ORDERED that the Bail Motion is DENIED.
    2
    3   Dated: November 19, 2020
    4                                     MICHAEL W. FITZGERALD
                                          United States District Judge
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28                                       2
